Exhibit 10.2

 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Director and Hospira (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Hospira 2004 Long-Term Stock Incentive Plan
(the “Plan”), which is incorporated into and forms a part of this Agreement, the
Director has agreed to serve as a Director of the Company, and the Director has
been selected by the committee administering the Plan (the “Committee”) to
receive a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Director, as
follows:

 

1.             Terms of Award.  The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)           The “Director” is                               .

 

(b)           The “Grant Date” is                           .

 

(c)           The number of shares of “Covered Shares” awarded under this
Agreement is            shares.  “Covered Shares” are shares of Stock granted
under this Agreement and are subject to the terms of this Agreement and the
Plan.

 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan. 
Other words and phrases used in this Agreement are defined pursuant to paragraph
8 or elsewhere in this Agreement.

 

2.             Award.  The Director is hereby granted the number of Covered
Shares set forth in paragraph 1.

 

3.             Dividends and Voting Rights.  The Director shall be entitled to
receive any dividends paid with respect to the Covered Shares that become
payable during the Restricted Period (defined below); provided, however, that no
dividends shall be payable to or for the benefit of the Director for Covered
Shares with respect to record dates occurring prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Director has forfeited those Covered Shares.  Any such dividends paid with
respect to the Covered Shares during the Restricted Period shall be paid at the
same time as they are paid to other shareholders of common shares of the
Company.  The Director shall be entitled to vote the Covered Shares during the
Restricted Period to the same extent as would have been applicable to the
Director if the Director was then vested in the shares; provided, however, that
the Director shall not be entitled to vote the shares with respect to record
dates for such voting rights arising

 

--------------------------------------------------------------------------------


 

prior to the Grant Date, or with respect to record dates occurring on or after
the date, if any, on which the Director has forfeited those Covered Shares. Any
additional common shares of the Company issued with respect to the Covered
Shares as a result of any stock dividend, stock split or reorganization, shall
be subject to the restrictions and other provisions of paragraphs 5, 6 and 7.

 

4.             Issuance of Certificate.  Each certificate issued in respect of
the Covered Shares granted under this Agreement shall be registered in the name
of the Director and shall be deposited in a bank designated by the Committee or
retained by the Company.  The certification of Covered Shares is conditioned
upon the Director endorsing in blank a stock power for the Covered Shares. 
During the Restricted Period, all certificates evidencing the Restricted Stock
will be imprinted with the following legend: “The securities evidenced by this
certificate are subject to the transfer restrictions, forfeiture restrictions
and other provisions of the Restricted Stock Agreement dated
                         between Hospira and [insert participant name].”  Upon
lapse of the Restriction Period, the Director shall be entitled to have the
legend removed from the certificate representing the Covered Shares.

 

5.             Restricted Period.  The Covered Shares shall be subject to
forfeiture pursuant to Section 6 for a period (the “Forfeiture Period”)
commencing with the date of the award and ending on the earliest of the
following events:

 

(a)           The one-year anniversary of the Grant Date;

 

(b)           The first regularly scheduled shareholders meeting following the
Grant Date;

 

(c)           The Date of Termination which occurs due to the Director’s death
or Disability; or

 

(d)           The date of a Change in Control that occurs on or before the Date
of Termination.

 

6.             Forfeiture of Shares.  If the Date of Termination (as defined
below) occurs during the Restricted Period, the Director will forfeit any and
all rights with respect to such unvested Covered Shares and the Company shall
have the right to cancel any such certificates evidencing such Covered Shares.

 

7.             Restriction on Sale.  All Covered Shares shall be subject to the
following restrictions on sale beginning on the date of grant and continuing for
all periods while the Director is actively serving as a Director of the Company
(the “Restricted Period”):

 

(a)           The shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except to the extent that after the
Forfeiture Period such sale, assignment, transfer, pledge, hypothecation or
other disposal does not cause the Participant to fail to meet the minimum
holding requirements under the Company’s then existing Company share retention
and ownership guidelines applicable to the Participant.

 

2

--------------------------------------------------------------------------------


 

(b)           Except as provided in subparagraph (a) of this paragraph 7, any
additional common shares of the Company issued with respect to the Covered
Shares as a result of any stock dividend, stock split or reorganization, shall
be subject to the restrictions and other provisions of this Agreement.

 

(c)           The Director shall not be entitled to receive any shares prior to
completion of all actions deemed appropriate by the Company to comply with
federal or state securities laws and stock exchange requirements.

 

8.             Definitions.  For purposes of this Agreement, the terms used in
this Agreement shall be subject to the following:

 

(a)           Date of Termination.  The term “Date of Termination” means the day
following the last date on which the Director serves as a Director for the
Company.

 

(b)           Disability.  The term “Disability” shall mean the Participant’s
inability, by reason of physical or mental impairment, to perform the services
required of a director of the Company, as shall be determined in the sole
discretion of the Board.

 

9.             Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  If
any rights of the Director or benefits distributable to the Director under this
Agreement have not been exercised or distributed, respectively, at the time of
the Director’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan. 
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Director in a writing filed with the Committee in such form
and at such time as the Committee shall require.  If a deceased Director fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Director, any rights that would have been exercisable by the Director and
any benefits distributable to the Director shall be exercised by or distributed
to the legal representative of the estate of the Director.  If a deceased
Director designates a beneficiary and the Designated Beneficiary survives the
Director but dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

10.           Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

 

3

--------------------------------------------------------------------------------


 

11.           Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Director from the office of the Secretary
of the Company.

 

12.           Amendment.  This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Director and the Company without the consent of any other person.

 

* * * * * * *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Director has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Hospira

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

5

--------------------------------------------------------------------------------